Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 12/20/2019, 01/22/2021, and 04/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

Claims 1-5 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental observation or a mental process without significantly more. The claims recite “receive sensor input of a distance value indicates a distance between the first sensor element and the second sensor element” and “determine whether a lift has been detected, by comparing the distance value…” and  “determine whether a collision has been detected, by comparing the distance value with a collision detection threshold” and “sensor input indicating a lateral movement…”  which is determining if a device is lifted or crashed, similar to a process a user could see using their senses. 
Step 1: These claims is directed to an apparatuses and method for performing the determination steps.
Step 2A, Prong One: 
The limitations of determining if a robot has altered travel state such as a lift condition or a collision is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting “A robotic work tool comprising a chassis, a cover, and a controller…” or “a lift/collision detection device comprising a first sensor element and a second sensor element” or “a pivotal member… a base member” or “a spring”  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “sensor, detection device, pivot member, base member, and spring” language, recognizing a travelling condition of a robot can easily be done by a user sitting in or simply observing a robot, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “controlling the operation of the robotic work tool” and “comparing the distance value with a lift detection threshold” and “comparing the distance value with a collision detection threshold” and “wherein the first and second sensor elements are arranged at a default distance to one another” and “said pivotable member slidably arranged lift member”. The controlling step is recited at a high level of generality (i.e., as a general means for “apply it” of a robot during operation), and amounts to insignificant application, which is a form of insignificant extra-solution activity. Additionally, the comparing and arrangement is recited at a high level of generality (i.e., as a general means of gathering information at different times and conditions from various sensors), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the various units are anything other than a generic, off-the-shelf computer component as described in the specification page 6. For example, the steps of acquiring data such as comparing distances from sensors have been found by the courts to be well-understood, routine, and conventional as seen in MPEP 2106.05(d)(II) recited here “ Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));” Also, the steps of applying the process using a controller have been held by the courts as a form of a mere instructions to apply an exception, as recited in the MPEP 2106.05(f) as recited here “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  For the reasons seen above, the claims are ineligible. 


Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a controller for controlling the operation” in claim 1
“wherein the controller is configured to compare the distance” in claim 8 
“a controller for controlling the operation of the robotic work tool” in claim 12
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites the limitation "the magnet" in line 5.  It is unclear if it is intended to be the same magnet previously recited or an additional, separate magnet. Appropriate correction is required.

	Claim 9 recites the limitation "the magnet" in line 3. It is unclear if it is intended to be the same magnet previously recited or an additional, separate magnet. Appropriate correction is required. 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Foreign Patent Application No EP 2692220 A1 hereinafter “Johnson”).

	Regarding claim 1 Johnson discloses:

	A robotic work tool comprising a chassis, (Johnson [0002] fig. 15 wherein the robotic device includes a chassis) a cover (Johnson [0002] fig. 15) and a controller for controlling the operation of the robotic work tool, (Johnson [0021] wherein the robot includes control electronics) the robotic work tool  further comprising a lift/collision detection device connected to the controller for providing sensor input, (Johnson [0023] fig. 2 wherein a joystick for detecting outer shell movement i.e. lift/collision is included) the lift/collision detection device comprising a first sensor element (Johnson fig. 3 element 207, [0023] wherein the joystick first sensor is a magnet) and a second sensor element, (Johnson fig. 3 element 208, [0023] wherein the joystick second sensor is a Hall sensor) the controller being configured to: receive sensor input of a distance value indicating a distance between the first sensor element and the second sensor element; (Johnson [0029] wherein during collision the sensor distances are determined) determine whether a lift has been detected, by comparing the distance value with a lift detection threshold, or determine whether a collision has been detected, by comparing the distance value with a collision detection threshold, (Johnson clm 7, [0029] [0032] wherein a distance moved by the sensor is used to determine if a collision has occurred) wherein the collision detection threshold is different from the lift detection threshold.  (Johnson [0029] [0032] wherein a distance moved by the sensor is used to determine if a collision has occurred).

	Examiner notes that based on the “or” limitation, a lift detection is not required by the claim so long as a collision detection is determined. 

	Regarding claim 2 Johnson discloses all of the limitations of claim 1 and further discloses:

	The robotic work tool according to claim 1, wherein the lift/collision device further comprises a pivotable member arranged to one of the cover and the chassis, (Johnson fig 2, fig. 3, [0022-0023] wherein the joystick is pivotally attached to the shell i.e. cover) a base member arranged at the other one of the cover and the chassis, wherein said pivotable member comprises said first sensor element (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein the pivotal member includes the first magnetic sensor) and said base member comprises said second sensor element, (Johnson fig 2 element 208, fig. 3, [0022-0023] wherein the base includes the Hall sensor) wherein said first and second sensor elements are arranged at a default distance to one another, when the lift/collision detection device is at rest.  (Johnson fig. 13 wherein the predefined distance of the joystick is set but adjustable by a spring preload).  

	Regarding claim 3 Johnson discloses all of the limitations of claim 2 and Johnson further discloses:

	The robotic work tool according to claim 2, wherein the lift/collision device further comprises a relative said pivotable member slidably arranged lift member, wherein said lift member comprises said first sensor element.  (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein the pivotable joystick includes the first magnetic sensor element). 

	Regarding claim 4 Johnson discloses all of the limitations of claim 1 and further discloses:

	The robotic work tool according to claim 1, wherein the controller is further configured to receive sensor input indicating a lateral movement of 2Application No.: TBDthe first and second sensor elements relative each other, and, in response thereto, determine that a collision has been detected.  (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein during a collision the two sensors separate a distance and determine a collision has occurred).

	Regarding claim 5 Johnson discloses all of the limitations of claim 1 and further discloses:

	The robotic work tool according to claim 1, wherein the lift/collision detection device further comprises a spring for biasing the pivotable member to a neutral position.  (Johnson [0032] wherein a preloaded spring is used to maintain the joystick position until lift or collision).

	Regarding claim 6 Johnson discloses all of the limitations of claim 1 and further discloses:

	The robotic work tool according to claim 1, wherein the first and second sensor elements are a magnet and a Hall sensor respectively.  (Johnson [0022] wherein the sensors are magnets on the joystick and Hall sensors on the base).  

	Regarding claim 7 Johnson discloses all of the limitations of claim 5 and further discloses:

	The robotic work tool  according to claim 5, wherein the second sensor element  is attached to or at the base member, the second sensor element comprising the Hall sensor, for simplified connection of the sensor to the controller. (Johnson fig. 3 element 208, [0023] wherein the second sensor attached to the base is the Hall sensor).

	Regarding claim 10 Johnson discloses all of the limitations of claim 1 and further discloses:

	The robotic work tool according to claim 1, wherein the robotic work tool is a robotic lawnmower.  (Johnson [0019] wherein the device is a lawnmower).  

	Regarding claim 12 Johnson discloses:

	A method for use in a robotic work tool comprising a chassis, (Johnson [0002] fig. 15 wherein the robotic device includes a chassis) a cover (Johnson [0002] fig. 15) and a controller for controlling the operation of the robotic work tool, (Johnson [0021] wherein the robot includes control electronics) the robotic work tool further comprising a lift/collision detection device connected to the controller for providing sensor input, (Johnson [0023] fig. 2 wherein a joystick for detecting outer shell movement i.e. lift/collision is included) and which lift/collision detection device comprises a first sensor element (Johnson fig. 3 element 207, [0023] wherein the joystick first sensor is a magnet) and a second sensor element, (Johnson fig. 3 element 208, [0023] wherein the joystick second sensor is a Hall sensor) the method comprising: receiving sensor input of a distance value indicating a distance between the first sensor element and the second sensor element; (Johnson [0029] wherein during collision the sensor distances are determined) determining whether a lift has been detected, by comparing the distance value with a lift detection threshold, (Johnson clm 7, [0029] [0032] wherein a distance moved by the sensor is used to determine if a collision has occurred) or determining whether a collision has been detected, by comparing the distance value with a collision detection threshold, wherein the collision detection threshold is different from the lift detection threshold. (Johnson [0029] [0032] wherein a distance moved by the sensor is used to determine if a collision has occurred).

	Examiner notes that based on the “or” limitation, a lift detection is not required by the claim so long as a collision detection is determined. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kawashima et al. (US Pre-Granted Publication No. US 2005/0253578 A1 hereinafter “Kawashima”).

	Regarding claim 8 Johnson discloses all of the limitations of claim 5 and further discloses:

	The robotic work tool according to claim 5, wherein the second sensor element comprises a first Hall sensor and a second Hall sensor, (Johnson fig. 6 elements 601-604 [0026] wherein multiple Hall sensors are aligned on the base) … wherein the controller is configured to compare the distance to the lift threshold and the collision threshold, by determining that the distance is higher than the lift threshold if none or a first subset of the first and second Hall sensors senses the magnet, (Johnson fig. 11 wherein the magnet and Hall sensors give different readings based on the collision or lift condition) and that the distance is higher than the collision threshold if a second subset of the first and second Hall sensors senses the magnet, (Johnson clm 7, [0032] wherein the sensors only activate based on a threshold distance) …

	Johnson does not appear to disclose:

	arranged with different sensitivities, or wherein the first subset of the first and second Hall sensors is smaller than the second subset of the first and second Hall sensors.  

	However, in the same field of endeavor of robotic controls Kawashima discloses:

	“arranged with different sensitivities,” and “wherein the first subset of the first and second Hall sensors is smaller than the second subset of the first and second Hall sensors.”  (Kawashima [0042] wherein the different Hall sensors have different sensitivities).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different sensitives of Kawashima with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to improve the sensing capabilities of the device for different situations (Kawashima [0053] [0065-0066]). 
	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lindermeir (Foreign Patent No EP 2425700 A1 hereinafter “Lindermeir”).

	Regarding claim 9 Johnson discloses all of the limitations of claim 1 and Johnson further discloses:

	The robotic work tool according to claim 1 … wherein the controller is further configured to receive sensor input indicating a lateral movement of the first3Application No.: TBD Filed: September 23, 2019and second sensor elements relative each other, and in response thereto determine that a collision has been detected.  (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein the collision sensors is determined based on lift and lateral movement).

	Johnson does not appear to disclose:

	wherein one sensor element is a three dimensional sensor arranged to sense a movement of the corresponding magnet in three dimensions; in the XY plane and in the Z direction,

	However, in the same field of endeavor of robotic controls Lindermeir discloses:

	“wherein one sensor element is a three dimensional sensor arranged to sense a movement of the corresponding magnet in three dimensions; in the XY plane and in the Z direction,” (Lindermeir [0024] [0031] wherein the lawnmower sensor is able to determine the housing movement in 3 spatial directions)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the 3D sensors of Lindermeir with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to minimize the number of sensors needed while maintaining a high level of detail (Lindermeir [0022] [0037]). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Song et al. (Foreign Patent No EP 3342267 A1 hereinafter “Song”).

	Regarding claim 11 Johnson discloses all of the limitations of claim 1 but does not appear to disclose:

	A robotic work tool system comprising a charging station… 

	However, in the same field of endeavor of robotic controls Song discloses:

	“A robotic work tool system comprising a charging station” (Song fig. 20 [0161] wherein the robotic working tool includes a charging station).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the charger of Song with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to allow for power to be supplied to the robot to continue operation after long periods of time in an efficient manner (Song [0166-0167]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2014/0373497 A1 discloses a joystick controller for determining a collision or lift in a lawnmower 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664